Citation Nr: 1410515	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-38 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board also notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claims, and has been reviewed.


FINDINGS OF FACT

1.  The most probative evidence indicates the Veteran's current bilateral hearing loss disability is not related to service.

2.  Competent and credible evidence indicates the Veteran's tinnitus arose in service and continued since. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013)

2.  The requirements for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

In this case, the RO provided the Veteran with pre-adjudication notice, in compliance with the VCAA, by letter dated April 2009.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and to provide a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2013).  In this case, the VA obtained service treatment records, post-service VA treatment records, and a VA audiological examination report.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. 473.


II.  Service Connection

Service connection may be established for a disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt 
will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss

The Veteran contends that he developed his currently diagnosed bilateral hearing loss as the result of exposure to excessive noise during service.  His primary military occupational specialty was weapons mechanic, and he reported when filing his claim that he was constantly exposed to jet noise, as he was responsible for repairing weapons systems while the aircraft were on the flight line.  He also reported that he was required to test fire weapons.  The Veteran indicated that after working his shift he would experience temporary hearing loss for several hours.

The Board notes that the Veteran is competent to report a history of in-service 
noise exposure.  38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, his assertions as to noise exposure are considered credible, as they are consistent with his documented MOS.  Accordingly, the Board finds that the Veteran was exposed to hazardous noise in service.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, "when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. 

The Veteran's service treatment records (STRs) indicate that he was treated for otitis media in his right ear in May 1978, but show no complaints of or treatment for hearing loss at any time.  His STRs contain several audiograms during his period of service.  His enlistment audiogram, conducted in January 1978, showed pure tone thresholds of 15, 5, 0, 5 and 5 decibels in the right ear and 10, 10, 5, 5 and 30 decibels in the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.

In July 1978, an audiogram showed pure tone thresholds at those same frequencies of 10, 10, 5, 5, and 5 decibels in the right ear and 10, 10, 5, 15, and 40 decibels in the left ear.  The Veteran's hearing was again tested in October 1978, and showed pure tone thresholds of 5, 5, 0, 5, and 5 decibels in the right ear, and 5, 5, 5, 10, and 35 decibels in the left ear.

A May 1979 audiometric worksheet included a chart that indicates puretone thresholds in both ears of approximately 25 decibels at 4000 Hertz, at worst.  The audiometric impression included on the worksheet stated that the Veteran's hearing was essentially normal, with very mild sensorineural loss in the left ear, and high frequency loss in the right ear.  An examination was not conducted upon the Veteran's separation from service in September 1979.

Post-service VA treatment records from March 2009 document the Veteran's requested for a hearing examination.  No earlier post-service treatment is indicated in the record.  When he filed his claim for disability benefits that same month, the Veteran indicated that hearing aids had been recommended at his last hearing examination, but that he did not purchase them due to his financial situation.

The Veteran was afforded a VA audiological examination in February 2010.  At that time, the Veteran reiterated his exposure to noise on the flight line in service.  He also indicated that he had no post-service occupational or recreational noise exposure.  Audiometric testing revealed a current bilateral hearing loss disability for VA compensation purposes.

The VA examiner reviewed the claims file and noted each audiogram in the STRs.  However, he opined that it was less likely as not that the Veteran's hearing loss was caused by or a result of in-service noise exposure.  He explained that there was no progression of hearing loss during the Veteran's military service, and that there was a high frequency hearing loss noted in the left ear near the time of entry, but that 
the loss was not present near the time of separation, as all pure-tone thresholds 
were within the normal range for each ear.  He went on to explain that research studies have shown that hazardous noise exposure has an immediate effect and is temporary at first, but that it does not have a delayed onset and is not progressive or cumulative.  He stated it typically takes many incidents of temporary noise-induced hearing loss before the loss becomes permanent.

The Board finds that the Veteran has a current bilateral hearing loss disability, 
and notes that in-service acoustic trauma has been conceded.  However, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.

The Board acknowledges that the Veteran is competent to describe events that occurred during military service and his symptomatology regarding his perceived hearing loss.  However, the Veteran is not shown to possess any medical or audiological expertise; thus, his opinion as to the existence of hearing loss disability or as to the etiology of hearing loss is not competent medical evidence.  In this regard, hearing loss can have many causes and determining the existence and etiology of hearing loss requires medical testing and expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms the Veteran claims to have experienced in 
service or following service are in any way related to his current hearing loss disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").

In this case, the only medical opinion of record to address any relationship between events or injuries in service and the Veteran's current bilateral hearing loss is that of the February 2010 VA examiner.  As previously stated, the examiner concluded that the Veteran's current bilateral hearing loss was not related to service.  The examiner provided such opinion after reviewing the claims file and examining the Veteran, and the opinion included an adequate rationale for the conclusion reached.  In addition, the examiner considered the Veteran's report of experiencing temporary hearing loss in service.  Accordingly, the Board finds the opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

In sum, there is no competent medical opinion of record linking the Veteran's current hearing loss to his active duty service.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertion as to the relationship between current hearing loss disability and service.  Further, there was no evidence of sensorineural hearing loss within one year of the Veteran's discharge from service to warrant presuming it was incurred in service.  See 38 C.F.R. § 3.309(a).  The first post-service indication of treatment for hearing loss occurred in March 2009, nearly 30 years after the Veteran's separation from service.  As there is no competent evidence establishing a hearing loss disability in service or for many years thereafter, and no medical opinion linking the current disability to service, the Board finds that the preponderance of the evidence is against the claim, and service connection for bilateral hearing loss is denied.

In reaching the above conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this instance.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


Tinnitus

The Veteran is also seeking service connection for tinnitus, which he contends is due to the same noise exposure to which he has attributed his current bilateral hearing loss.

As already discussed, the Veteran received a VA audiological examination in February 2010.  The examiner did not contest the Veteran's allegation that he currently had tinnitus.  However, he opined that the Veteran's current tinnitus was not caused by or a result of in-service noise exposure.  He reasoned that there was no mention of tinnitus in the Veteran's STRs and that hearing loss, which usually accompanies tinnitus, was not shown in service.

The Board has already found the Veteran's reports of his in-service noise exposure competent and credible.  It also finds competent and credible his reports of the onset of his current tinnitus and continuation of such.

The Veteran has credibly testified that his tinnitus arose during service and has continued since.  When a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is 
not a determination "medical in nature," and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Id.  If it does, such testimony is sufficient to establish service connection.  Id.  

The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of balance.  In this matter, the Board is of the opinion that a state of relative equipoise as to whether the Veteran's tinnitus was incurred in service has been reached.  Accordingly, the benefit of the doubt rule will be applied, and service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2013).

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


